PER CURIAM
This is a workers’ compensation case in which claimant seeks reversal of a portion of a Workers’ Compensation Board order that reduced a referee’s award of permanent partial disability for binaural hearing loss. On de novo review, we reverse that portion of the Board’s order and reinstate the referee’s award. In all other respects, the Board’s order is affirmed.
Referee’s award of permanent partial disability for binaural hearing loss reinstated; order of Workers’ Compensation Board otherwise affirmed.